Citation Nr: 1702885	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  11-24 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel




INTRODUCTION

The Veteran served in the United States Army from October 1967 to October 1973 and July 1974 to December 1974, to include service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO, in relevant part, denied service connection for hemorrhoids and denied the Veteran's request to reopen his service connection claim for a lumbar spine disability.  The Veteran disagreed and timely appealed.  

The Board notes that the Veteran's substantive appeal also included a claim for service connection for a cervical spine disability.  See Form 9 dated August 25, 2011.  Upon further development, the RO subsequently granted the Veteran's service connection claim for a cervical spine disability.  See Rating Decision dated August 2015.  Therefore, as this is a full grant of benefits sought, the issue related to the Veteran's cervical spine disability is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).

In his substantive appeal, the Veteran requested a Travel Board hearing; that hearing was scheduled for December 11, 2015.  See Notification Letter dated November 6, 2015.  However, prior to the hearing, the Veteran cancelled his request for a hearing.  See Report of General Information dated December 10, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Jurisdiction - low back disability

The Veteran seeks to establish service connection for his low back disability.  A June 1986 rating decision denied service connection for a low back disability on the basis that there was no evidence of a low back injury during service.  However, at that time, the Veteran's service treatment records (STRs) were unavailable.  By letter dated June 20, 1986, the Veteran was notified of the decision and his appellate rights.  He timely filed a notice of disagreement.  See Notice of Disagreement dated January 2, 1987.  In a statement of the case (SOC) dated May 8, 1987, the RO affirmed its denial of the Veteran's low back claim.  

In June 1987, the Veteran visited the RO and provided them copies of STRs in his possession.  By rating decision dated July 22, 1987, the RO readjudicated the claim denying service connection for a back condition on the basis that a chronic back condition was not shown to have been manifest in service.  By letter dated August 5, 1987, the RO notified the Veteran of the denial with the following advisement:

This decision has been made without appellate review.  Please tell us within the next 30 days if you are satisfied with the benefits granted.  In the absence of a reply, your case will be forwarded to the Board of Veterans Appeals, Washington, D.C., for its independent review.

On September 2, 1987, the Veteran had a discussion with RO personnel wherein he expressed his desire to submit additional records prior to his claims folder being forwarded to the Board.

By letter to the Veteran dated October 19, 1987, the RO summarized the status of the Veteran's appeal as follows:

This will acknowledge your telephone call on September 2, 1987, in which you advised you wished to submit additional medical records for consideration on your claim.

Our letter of August 5, 1987, was in error in that the last sentence indicating that we would forward your file to the Board of Veterans Appeals was incorrect.

Your file is being held pending receipt of any additional information you wish to submit.

No further action will be taken until we receive the medical evidence which you wish to submit.

Thereafter, the record next reflects that the Veteran application for service connection for low back disability in 2002.  

As addressed below, the Board finds that it is unclear whether any additional STRs exist which potentially affects the Board's determination as to whether the June 1986 rating decision is final and, thus, requires a reopening of the claim or whether the claim must be readjudicated from the original claim.  See 38 C.F.R. § 3.156(c).  Thus, at this time, the Board must defer a jurisdictional finding pertaining to the finality of the June 1986 RO denial of service connection for low back disability.

Required Development

The Veteran contends that, in May 1969, he fell out of a helicopter and injured his back.  In 1984, the Veteran was examined by his private chiropractor.  At that time, the Veteran reported that after he fell off the top of the helicopter, he was hospitalized and treated with physical therapy and muscle relaxers.  See Private Treatment Record dated July 13, 1988.

While in the Army Reserves, the Veteran reported onset of low back spasms; however, no etiology was noted.  See Report of Medical Examination dated May 16, 1992.

The Veteran was again examined by his private chiropractor in September 2004.  At that time, the Veteran reported falling off a helicopter while in service.  He stated that in 1992, while stationed in South Korea, he was treated for low back pain.

At the time of the June 1986 denial, VA was unable to obtain a complete copy of the Veteran's STRs.  A May 1986 letter from the Department of the Army, Headquarters 75th U.S. Army Maneuver Area Command of Houston, Texas, advised the RO that the Veteran had retired from the U.S. Army Reserves, and that his records were maintained at ARPERCEN in St. Louis, Missouri.  There is no indication that the RO made further attempts to retrieve records as the Veteran had submitted STRs in his possession.  

The Board finds that remand is necessary to ensure that every effort has been made to locate a complete copy of the Veteran's STRs and military personnel records for both active and reserve service.  Additionally, the RO must clarify the Veteran's date(s) of active military service to include clarification as to whether he had any active service in Korea in 1992 as reported, and for the Veteran to identify the military facility where he was hospitalized for back pain.

As the factual record is unclear, the Board defers consideration of the need for VA examination pertaining to both issues on appeal at this time.  See generally Kahana v. Shinseki, 24 Vet. App. 428 (2011) (discussing the "chicken-or-egg" dilemma faced by VA when requesting opinions and making credibility determinations with an undeveloped record, and recognizing that fact-finding is a responsibility that is ultimately committed to the Board and not a VA medical examiner).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's service treatment records and military personnel records for his active and reserve service.  Additionally, clarify the Veteran's date(s) of active military service to include clarification as to whether he had any active service in Korea in 1992 as reported, and request the Veteran to identify the military facility where he was hospitalized for back pain during his active military service.

2.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.

3.  Following completion of the above, reconsider whether any additional development is required and readjudicate the claims.  The AOJ must determine whether the June 1986 rating decision denying service connection for low back disability is final based upon review of the procedural history as well as whether readjudication of the original claim is warranted under 38 C.F.R. § 3.156(c).  If any claim on appeal is denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


